Citation Nr: 1338320	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  07-34 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability (other than posttraumatic stress disorder (PTSD)). 

3.  Entitlement to service connection for PTSD.  

4.  Entitlement to service connection for a bilateral foot disorder, status post removal of ganglion cysts.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to an initial compensable evaluation for residuals of fractures of the right fourth and fifth metacarpals from June 23, 2003 to September 4, 2008.
REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to March 1989.

This matter came to the Board of Veterans' Appeals  (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

In a September 2006 rating decision, the RO, in pertinent part, granted service connection for fractures of the right fourth and fifth metacarpals, residuals of a right hand injury, assigning a noncompensable rating, effective June 23, 2003.  In an April 2009 rating decision, the RO increased the rating assigned to 10 percent, effective September 5, 2008. 

In a July 2008 rating decision, the RO, in pertinent part, denied entitlement to service connection for a bilateral foot disorder status post removal of ganglion cysts; bilateral knee disorder; and, bilateral pes planus. 

In January 2005, the Veteran testified at a RO hearing pertaining to the right hand injury and bilateral foot disorder issues; the transcript is of record.

In July 2008, the RO also denied service connection for PTSD and declined to reopen the Veteran's claims for service connection for schizophrenia and major depression.  The schizophrenia and depression issues have been recharacterized as reflected on the cover page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).
 
In a March 2010 decision, the Board determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for bilateral pes planus; denied entitlement to service connection for bilateral foot disorder, status post removal of ganglion cysts; right knee disorder; left knee disorder; and denied entitlement to an initial compensable rating for fractures of the right fourth and fifth metacarpals, residuals of a right hand injury from June 23, 2003 to September 4, 2008 and to a disability rating in excess of 10 percent from September 5, 2008.  The Board remanded the issue of entitlement to service connection for PTSD for further development.  

The Veteran filed a timely appeal to the United States Court of Appeals for Veteran Claims (Court).  In an October 2011 Memorandum Decision, the Court set aside and remanded the issues of whether new and material evidence had been received to reopen the claim of entitlement to service connection for bilateral pes planus; the issues of entitlement to service connection for bilateral foot disorder, status post removal of ganglion cysts; right knee disorder; and, left knee disorder; and entitlement to an initial compensable rating for fractures of the right fourth and fifth metacarpals, residuals of a right hand injury, from June 23, 2003 to September 4, 2008.  The appeal of the denial of entitlement a disability rating in excess of 10 percent for fractures of the right fourth and fifth metacarpals, residuals of a right hand injury from September 5, 2008 was deemed abandoned by the Court.

In a July 2012 decision, the Board denied entitlement to an initial compensable rating for fractures of the right fourth and fifth metacarpals, residuals of a right hand injury from June 23, 2003 to September 4, 2008; and remanded the issues of entitlement to service connection for bilateral foot disorder, status post removal of ganglion cysts; right knee disorder; left knee disorder; and whether new and material evidence had been received to reopen the claim of entitlement to service connection for bilateral pes planus.

The issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus; and the issues of entitlement to service connection for bilateral foot disorder, status post removal of ganglion cysts; right knee disorder; and left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 2006, the Board denied entitlement to service connection for an acquired psychiatric disability; the decision is final.

2.  Additional evidence received since the Board's January 2006 decision, which denied entitlement to service connection for an acquired psychiatric disability, is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim, and does not raise a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disability.

3.  The Veteran's alleged in-service stressors did not occur in combat and do not pertain to a fear of hostile military or terrorist activity; they are not verified or corroborated and are not credible.

4.  From June 23, 2003 to September 4, 2008, the Veteran's service-connected residuals of fractures of the right fourth and fifth metacarpals were manifested by pain, weakness, and decreased grip strength productive of a degree of functional impairment equivalent to favorable ankylosis of the right ring and little fingers; however the disability picture was not comparable to unfavorable ankylosis or amputation of the finger.


CONCLUSIONS OF LAW

1.  The January 2006 Board decision is final.  38 U.S.C. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence has not been received since the Board's January 2006 decision denying entitlement to service connection for an acquired psychiatric disability, and the claim of service connection for an acquired psychiatric disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  PTSD was not incurred in or aggravated as a result of active duty service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5017 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 4.125 (2013).

4.  From June 23, 2003 to September 4, 2008, the criteria for a 10 percent evaluation for residuals of fractures of the right fourth and fifth metacarpals have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1 - 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5223, 7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

There is a heightened burden of notification in claims for PTSD based on in-service personal assault.  Specifically, VA must inform the claimant that alternative forms of evidence other than service records may corroborate the account of an assault, and suggest potential sources for such evidence.  The claimant should also be notified that evidence of behavioral changes following the alleged assault may also constitute credible evidence to support the stressor.  Additionally, VA must provide additional time for the claimant to submit such evidence after receipt of the personal-assault letter and, where appropriate, obtain evidence on the claimant's behalf.  38 C.F.R. § 3.304(f)(5); Gallegos  v. Peake, 22 Vet. App. 329, 335 (2008); Patton v. West, 12 Vet. App. 272 (1999).

Kent v. Nicholson, 20 Vet. App. 1 (2006) established additional requirements with respect to the content of VA notice for claims to reopen.  The Court held that the VCAA requires VA to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence and information would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The Court further held that the failure to provide notice of what constitutes material evidence in this context would generally be the type of error that has the natural effect of producing prejudice because it would constitute a failure to provide a claimant notice of a key element of what it takes to substantiate a claim to reopen.

Where, as here with the claim for an initial compensable rating for the service-connected right hand disability, service connection has been granted, that claim is substantiated.  No additional VCAA notice is required with respect to the downstream issue of the rating assigned to the now service-connected disability. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In March 2007, a pre-adjudication letter was issued to the Veteran with regard to his claim to reopen.  The letter notified the Veteran of what information and evidence is needed to reopen his claim of service connection, what information and evidence is needed to substantiate his claim of service connection, the information and evidence that must be submitted by the claimant, the information and evidence that will be obtained by VA, and the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman.  Thereafter, another VCAA notice was issued to the Veteran in June 2007.  Collectively, the contents of these notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The March 2007 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  This letter also notified the Veteran of additional types of evidence other than service treatment records that may help to substantiate a claim based on personal assault, and requested specific information about the reported stressor.

The Veteran was not specifically advised that evidence of behavioral changes could support an alleged stressor.  However, the Veteran has shown actual knowledge of the types of evidence that may be submitted and the requirements to establish his claim by making arguments that certain evidence shows behavioral changes to support his claimed stressors.  Neither he nor his attorney have argued that notice was deficient in any way.  As such, the Veteran has had ample opportunity to participate in the adjudication and there is no prejudice.  See Gallegos, 22 Vet. App. at 335; Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

With regard to the duty to assist, the Veteran's service treatment and personnel records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  There is no separation examination, as the Veteran declined such prior to his discharge.  See February 1989 Statement.  The Veteran has been given the opportunity to submit evidence and he has provided written statements in support of his claims.  The claims file contains negative replies to records requests from S.G., G.S., and Living World.  See September 2010 Letters, November 2007 Letter.  The Veteran reportedly received counseling from these private providers, but maintains that these records are unavailable.  See May 2010 Statement.  Therefore, the Board concludes that further efforts to locate these treatment records would be futile.
 
Additionally, the RO contacted several records repositories in an attempt to obtain evidence to corroborate the Veteran's reported stressor concerning an assault with an officer, as well as his claim that he took anger management classes just prior to discharge.  Negative responses are associated with the claims file.  The RO also made a formal finding of lack of information to corroborate the anger management classes.  The Veteran has been notified of these negative responses.  He subsequently submitted an SF Form 180 to the National Archives and Records Administration.  An April 2006 response indicates that VA had the Veteran's personnel records.  No other alternative sources of records that may corroborate the alleged personal assaults have been identified.  Thus, the Board finds that any additional efforts to obtain such records would be futile.

The Veteran underwent a March 2006 VA hand examination and a November 2010 VA PTSD examination.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2006 and November 2010 VA opinions are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include statements regarding the alleged in-service assault, and document that the examiners conducted a full examination of the Veteran, thoroughly reviewed the claims file, and fully understood the questions posed by the AOJ.  Although a VA examination has not been provided in connection with the acquired psychiatric disability claim, the Board notes that the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the receipt of new and material evidence.  See 38 C.F.R. § 3.159(c)(4)(iii).  As discussed below, the Veteran's claim for entitlement to service connection has not been reopened; thus, an examination is not required.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

II.  New & Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id. at 1384.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id.; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

In July 2001, the Veteran filed a claim for service connection for "mental condition."  His DD 214 reflected an honorable discharge, but noted that the reason for separation was "locally imposed bar to reenlistment."  Post-service VA medical records demonstrated that the Veteran received treatment for psychiatric disorders, including depression and schizophrenia, but did not relate such disorders to his service.  In fact, a May 2000 mental health note shows that the Veteran was depressed due to financial problems, while a November 2000 mental health note shows that the Veteran was depressed because a workers' compensation claim was not settled to his satisfaction.  An August 2001 statement from the Veteran's mother, a registered nurse, described the difference in the Veteran's behavior after his discharge.  She also stated that the Veteran reportedly underwent anger management counseling during service after a physical altercation with an officer, which resulted in a trip to the hospital.  Service treatment records (STRs) do not support this assertion.  

In February 2002, the RO denied entitlement to service connection for schizophrenia, finding that a chronic psychiatric disability was not diagnosed during service or within one year of the Veteran's discharge.  The Veteran did not file a notice of disagreement and the decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).

In June 2003, the Veteran filed a claim to reopen entitlement to service connection for an acquired psychiatric disability.  An August 2003 statement from the Veteran's mother indicated that the Veteran had complained during service about being mistreated by officers and having to take anger management classes.  A November 2003 statement from the Veteran's mother indicated that the Veteran was discharged shortly after reenlisting due to a physical altercation with an officer.  Private treatment records from B.S., M.D., indicated that the Veteran was treated for depression, but did not relate the depression to his service.  In fact, it was noted that the Veteran had been feeling depressed since injuring his back at work a few years earlier.  Service personnel documented numerous performance problems.  The Veteran submitted various medical articles regarding depression and schizophrenia.  He also submitted annotated copies of his STRs, which allege that he had psychological disorders during service that were manifested by behavioral problems.  Specifically, the annotations indicate that the Veteran's psychological disorders resulted in an altercation with a superior officer, which caused him to be barred from reenlistment.  The Board notes that this particular incident is not documented in the Veteran's service personnel records.

In January 2004, the RO denied entitlement to service connection for major depression, finding no link between the Veteran's psychiatric condition and his service.  In August 2004, the RO continued the denial of service connection for major depression.  The Veteran perfected an appeal.  A November 2004 statement from the Veteran's mother indicated that the Veteran had problems with personal relationships after his service.  Records from the SSA indicated that the Veteran was found to be entitled to disability benefits based upon his depression.  

In January 2006, the Board declined to reopen the Veteran's claim for entitlement to service connection for a psychiatric disorder on the basis that evidence received since the February 2002 decision was cumulative or redundant and did not raise a reasonable possibility of substantiating the claim.  The decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).

In January 2007, the Veteran submitted a request to reopen his claim of service connection for an acquired psychiatric disability.  In support of his claim, he and his mother submitted multiple lay statements.  Other newly submitted evidence includes VA treatment records. 

The new evidence received in support of the claim to reopen does not show that the Veteran has an acquired psychiatric disability due to service.  The lay statements are cumulative and redundant of the statements already of record.  These statements indicate that the Veteran was harassed by officers during service, and that a physical altercation with an officer resulted in anger management classes and, eventually, discharge.  The Veteran noted that he "never said anything until recently because I did not understand what was going on."  See May 2007 Statement.  However, this assertion was already contained in previous lay statements.  Such statements are essentially cumulative and redundant of the previous lay statements submitted by the Veteran and his mother. 

The Board acknowledges the VA treatment records associated with the claims folder, which reflect continued treatment for psychiatric disabilities to include major depressive disorder, schizophrenia, psychosis, and PTSD.  The additional records, however, do not provide an unestablished fact necessary to substantiate the claim, nor do they raise a reasonable possibility of substantiating the claim.  Records showing treatment years after service which do not link a post-service psychiatric disorder to service in any way are not considered new and material evidence.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

What is necessary to reopen the Veteran's claim of service connection is medical evidence suggesting a link between a current psychiatric disability and his service.  Should the Veteran obtain such medical evidence in the future, he may submit such evidence and request that his claim be reopened. 

In summary, and for the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen entitlement to service connection for an acquired psychiatric disability is not new and material, and does not serve to reopen the claim of service connection.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of the claim is warranted.  Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d). 

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.  

To be entitled to service connection for PTSD, the record must include the following: (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of an alleged in-service stressor varies depending on the circumstances of the case.  The Board notes that the Veteran did not serve in combat, and there was no diagnosed mental health disorder during service, to include PTSD.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f)  (providing for relaxed evidentiary standards where a veteran engaged in combat); 74 Fed. Reg. 14, 491 (March 31, 2009) (amending § 3.304(f) in cases where PTSD is diagnosed during service).  Further, the Veteran did not serve in an environment involving possible hostile military or terroristic activity, nor does he assert any such stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (amending § 3.304(f) in cases where PTSD has been linked to a stressor that is related to a fear of hostile military or terrorist activity, consistent with the types, places, and circumstances of service).  Accordingly, these relaxed evidentiary provisions are inapplicable.

If the above conditions are not met, as in this case, then a veteran's lay statements alone are not sufficient to establish a claimed PTSD stressor, and other corroborating evidence is necessary if the stressor cannot be verified.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006).

When the claimed stressor is physical or sexual assault, evidence from sources other than the service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and, statements from family members, roommates, fellow service members or clergy.  Evidence of behavior changes following the claimed assault is one type of evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Credible supporting evidence may also consist of a medical opinion, based on review of the evidence, that the personal assault occurred.  38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant and resolve all reasonable doubt in the claimant's favor.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In this case, the Veteran relies on his own statements, statements from his mother, service personnel records, and VA treatment records in support of his alleged stressors during service.  The Veteran asserts that his current PTSD is due to various events during service, including a personal assault. 

Considering all evidence of record, the Board finds that the Veteran is not entitled to service connection for PTSD, to include as due to personal assault in service.  The Board notes that the Veteran is competent to report that he was assaulted physically during service because such alleged incident is factual in nature and would be within his realm of personal experience.  See Barr, 21 Vet. App. at 307; He is also competent to report an absence of observable symptoms of a mental health disorder prior to an in-service incident, continuous symptoms after the alleged in-service incident, and treatment for such symptoms.  See Jandreau, 492 F.3d at 1376-77. 

However, VA adjudicators must determine whether competent evidence is credible, and weigh the lay and medical evidence submitted.  VA may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, but the absence of contemporaneous medical evidence may be weighed against the lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In determining credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  VA may not discredit testimony simply because the veteran is an interested party and stands to gain monetary benefits, but personal interest may affect the credibility.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Here, the Board finds the Veteran to be not credible with regard to the occurrence of the alleged stressors, to include personal assault, as his statements are inconsistent with the contemporaneous medical and other evidence (which the Board finds to be more probative), and were made under circumstances indicating bias.

First, the Veteran states that he was involved in a physical altercation with an officer while stationed in Fort Bragg shortly before his March 1989 discharge.  He reportedly sought assistance from the base chaplain, who took the Veteran to the Womack Army Hospital for injuries received during the altercation.  He contends that he subsequently attended anger management classes.  

Initially, the Board notes that this stressor has been alleged in an inconsistent manner.  The Veteran has repeatedly described this incident as a scuffle (see April 2005 VA Form 9; May 2007 VA Form 21-4138; August 2007 Statement).  However, he has also stated that he struck the officer.  See August 2003 VA Form 21-4138; March 2004 notice of disagreement (NOD).  A December 2000 VA treatment record shows that the Veteran reportedly "jumped" his superior.  A December 2009 VA treatment records shows that the Veteran denied being physically assaulted or harmed during service, and that he had lost his temper and "grabbed" the officer.  However, later that month he described a series of verbal altercations and conflicts with his platoon sergeant and indicated that "he knew the man could not have actually hurt him because he had a smaller stature than the Veteran."  

The Veteran admits that his memory of what happened after the 1989 incident is "hazy" and "vague," but implies that he was unfairly and prematurely discharged.  See, e.g., August 2007 Statement.  However, service personnel records provide findings inconsistent with this lay statement.  Specifically, the Veteran agreed with the following statement:  "I understand that I am being separated before my normal ETS for my own convenience."  He also indicated that "it would be in the best interest of the Army and myself to be released from the Army."  See February 1989 Statements.  Moreover, the Veteran has indicated that "he requested to be discharged due to stress."  See December 2009 VA treatment record.  This contemporaneous evidence outweighs the Veteran's claim that he was unfairly and prematurely discharged.  
  
There is no indication of complaints or treatment for mental health symptoms, or for any physical assaults, in any of the Veteran's service treatment or personnel records.  He maintains that the officer provoked him and that that is the reason why the hospital records are not in the claims file.  See May 2007 VA Form 21-4138. 
However, an August 2005 VA treatment record indicates that the Veteran "thinks he was hospitalized [in 1989] but is not sure because his mind was disorganized."  

In June 2007, the RO attempted to verify the alleged 1989 physical assault.  The United States Army Crimes Record Center provided a negative response the following month.  In December 2007, the RO attempted to verify that the Veteran completed anger management classes shortly before his March 1989 discharge.  The National Personnel Records Center (NPRC) provided a negative response in April 2008.  In an April 2008 letter, the RO requested that the Veteran provide those records.  The Veteran responded by submitting copies of service personnel and treatment records that were already of record.  In April 2010 and December 2010, the RO submitted another request for the anger management records.  The NPRC provided negative responses in September 2010 and August 2012.  The RO issued a formal finding of unavailability with respect to the anger management records in April 2008 and October 2012.

Additionally, there are no indications of behavioral changes after the alleged physical assault.  The Board acknowledges that the Veteran received a good conduct medal in January 1987.  However, there is evidence of performance problems before the assault allegedly occurred (sometime between January and March 1989).  Service personnel records dated from January 1988 to December 1988 indicate that the Veteran was counseled several times for failure to follow orders, failure to prepare for duty, absence from place of duty, damage of government property, not being in proper uniform, and being late for formation.  In December 1988, the Veteran was cited under Article 15 for failure obey an order.  In August 1988, he was cited under Article 15 for absence from place of duty.  His rank was reduced one grade on at least two occasions.  However, there is no indication that these problems were due to any mental health difficulties.  

Second, the Veteran reports that, prior to the physical assault, he was mistreated, threatened, searched, harassed, denied promotions, and unfairly written up by various soldiers while stationed at Fort Bragg.  He reportedly started to drink as a coping mechanism.  See March 2007 VA Form 21-4138.  

These alleged stressors are not verifiable.  The Veteran has not identified any police reports or specific treatment related to such incidents.  Further, a review of his service records fails to corroborate any of the alleged stressor events.  Moreover, a January 1987 DD Form 2173 shows that the Veteran was treated at the Army Community Hospital in Seoul, Korea for an open hand fracture while under the influence of alcohol and drugs.  Service personnel records establish that the Veteran was not transferred to Fort Bragg until December 1987.  Thus, the January 1987 report clearly contradicts the Veteran's contention that the alleged harassment drove him to start drinking. 

The Veteran has submitted numerous statements from his mother, who maintains that the Veteran called her while stationed at Fort Bragg to report that he was being harassed and picked on by other soldiers.  The Veteran's mother stated that she told him to keep notes on these events.  She also maintains that he contacted her in 1989 to report that he was involved in a physical altercation with an officer.  The Board notes that the statements from the Veteran's mother were written at his behest more than 12 years after the alleged stressors occurred and there is no contemporaneous evidence to support these statements, which are found lacking in credibility.  It is in the self-interest of the Veteran's mother to assist her son.

The first mention of the claimed stressors, including the personal assault, was during a December 2000 VA psychiatric evaluation, shortly before the Veteran filed a claim for VA monetary benefits in July 2001, or under circumstances indicating interest or bias.  VA mental health records dated from April 1999 to March 2001 indicate that the Veteran was depressed due to an unfavorable resolution of a workers' compensation claim filed in connection with a 1997 back injury.  He had not worked since the accident and was homeless.  The Veteran's mother reported that he was sexually abused by a cousin when he was 15 years old.  She stated that "sometimes, something inside of him tells him to hit people."  See April 1999 VA treatment record.  He was admitted for psychiatric evaluation in March 2001, at which time he reported a history of suicidal ideation since November 1989.  The Veteran was diagnosed with major depressive disorder due to medical and financial difficulties, schizophrenia, and alcohol abuse.  Furthermore, careful review of the SSA records shows that the Veteran repeatedly stated that he had become depressed over his physical disabilities.  In fact, a September 1999 psychological evaluation report indicates that the Veteran reportedly "served successfully" in the Army and had "a history of excellent health and successful work experience until in November in 1997 when he was involved in an accident while working on a roof."  


The Veteran submitted to a VA PTSD examination in November 2010.  The examiner diagnosed PTSD, but could not resolve whether this disability was related to the alleged stressors, to include a personal assault, without resorting to speculation as there was no documentation of the alleged incident in the claims file.  The examiner also noted that the Veteran had a post-service stressor of a divorce 10 years earlier.  The Board finds the opinion to have probative value.  The examiner interviewed the Veteran, reviewed the claims file, and adequately explained why an opinion could not be reached without resort to mere speculation.  See Jones, 23 Vet. App. at 382.

The Veteran's mother has stated that the Veteran became depressed after being discharged from service.  She noted that he has been hospitalized many times for failed suicide attempts and depression.  These statements concerning  psychological problems after discharge lack probative value as the Veteran's mother acknowledges that she did not have much contact with the Veteran for several years after his discharge.  See August 2007 Statement (wherein the Veteran's mother states that she had little contact with him after his discharge until 2000 and that she did not realize he had psychological problems until the mid-1990's after he injured his back).  To the extent her statements asserting that the Veteran's PTSD is related to service are presented as clinical evidence in her capacity as a medical professional (i.e., a Registered Nurse), the probative value of her statements is outweighed by the November 2010 opinion of the VA examiner who was unable to speculate as to the etiology of the Veteran's PTSD since there was no documentation of harassment in the record.  

Although a VA social worker diagnosed PTSD in 2011 based on the alleged stressors during service, VA is not required to grant service connection just because a health care professional accepts a claimant's description of experiences during military service as credible and diagnoses PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  While the adequacy of a reported stressor to cause PTSD is a 

medical determination, the existence or occurrence of the event alleged as a stressor that caused PTSD is an adjudicative determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  Moreover, there is no indication that the VA providers had access to the Veteran's service records or any prior medical evidence to support the diagnosis.  As discussed above, the Board finds that the Veteran's statements that he suffered an in-service assault are not credible, and thus the VA provider opinions are based on an inaccurate factual predicate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Consequently, the Board finds that these opinions are entitled to little probative weight.

In summary, while the record contains a PTSD diagnosis based on the Veteran's reported stressors during service, none of the stressors has been verified or corroborated.  The Board finds the Veteran's and his mother's statements to be not credible for the reasons stated above, even when considering the possible evidence of behavior changes.  Furthermore, the Board finds the Veteran and his mother to be not credible with respect to continuing mental health symptoms after the alleged harassment.  The November 2010 VA examiner, whose findings the Board deems probative and persuasive, expressly concluded that the Veteran does not meet the DSM-IV criteria for PTSD as there is no documentation of the alleged stressors.  Therefore, the preponderance of the evidence is against service connection for PTSD.  As such, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 C.F.R. § 3.102.

IV.  Increased Initial Rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In September 2006, the RO granted service connection for fractures of the right fourth and fifth metacarpals, residuals of right hand injury, and assigned an evaluation of zero percent under 38 C.F.R. §§ 4.71a, DC 5223-7805, effective from June 23, 2003.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  
 
In April 2009, the RO increased the evaluation for fractures of the right fourth and fifth metacarpals, residuals of right hand injury to 10 percent, effective from September 5, 2008.  The March 2010 Board denial of entitlement to an initial compensable evaluation for scar, residual of removal of ganglion cyst on the left hand, was affirmed by the Court in the October 2011 Memorandum Decision, and the appeal of the March 2010 Board denial of entitlement to an increased evaluation in excess of 10 percent from September 5, 2008 for residuals of fractures of the right fourth and fifth metacarpals was deemed abandoned by the Court.  Thus, the only remaining issue is entitlement to a higher evaluation for residuals of fractures of the right fourth and fifth metacarpals for the period from June 23, 2003 to September 4, 2008. 

In this case, the parts affected are the right fourth (ring) and fifth (little) fingers.  The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  The RO considered the claim for an initial compensable evaluation from June 23, 2003 to September 4, 2008 for residuals of a right hand injury under the criteria prior to the amendment.  However, the RO considered the claim for an increased evaluation in excess of 10 percent from September 5, 2008 for residuals of a right hand injury under the amended criteria in an April 2009 supplemental statement of the case and the Board will do likewise for the period June 23, 2003 to September 4, 2008. 

DC 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.  Effective October 23, 2008, DC 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under DCs 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805. 

Pursuant to DC 7805, the Veteran's right hand disability is evaluated under DC 5223 for evaluation of favorable ankylosis of two digits of one hand.  An evaluation of 10 percent is warranted when there is favorable ankylosis of the ring and little fingers.  An evaluation of 20 percent is warranted when there is favorable ankylosis of the index and little; index and ring; or index and middle fingers.  An evaluation of 30 percent is warranted when there is favorable ankylosis of the thumb and little; thumb and ring; thumb and middle; or thumb and index fingers.  

In a January 2001 VA Form 21-4138, the Veteran stated that his right hand "gets stiff pain and 'lock[s]-up' when I use it a lot."

A VA radiology report in June 2004 revealed posttraumatic deformity of the mid to proximal portion of the right fifth metacarpal due to old healed fraction. 

During his January 2005 hearing, the Veteran testified that his right hand was "real, real week."  Hearing Transcript at 8.  He stated that it ached "real bad" during cold weather, and that sometimes he could not use his right hand.  Id.  He also described difficulty grasping things and stated that he could not close his hand completely or make a tight fist.

On VA examination in May 2006, it was noted that the Veteran is right-hand dominant.  With regard to his right hand, the Veteran reported that he sustained a fracture and had two to three surgeries in 1997 and 1998.  He also reported that he has flare-up of pain in his right hand when he tries to use it for certain types of activities, like fishing or using a screw driver, and with twisting motions or using a pair of pliers.  On examination, the right fifth finger had decreased sensation to pinprick with normal sensation to touch.  Pulses were normal.  There was no muscular weakness of the upper extremities.  Examination further showed a depressed right fourth metacarpal head as compared to the left.  There was a well-healed scar on the ulnar border of the distal hand of the right fifth metacarpal.  Range of motion of the fingers was considered to be full with full grip to the palm of the hand and motions of the index, long, ring, and little fingers in metacarpophalangeal joint 90/90 of flexion, proximal interphalangeal joint 100/100 of flexion.  Distal interphalangeal joint was 70/70 of flexion.  The gap was considered to be equal bilaterally and with normal range.  The Veteran was able to bring the fingers to the palm of the hand.  He had normal strength on pulling and twisting and pushing and grasping and gripping.  There was no abnormal motion of the palpation of the fourth and fifth right metacarpals.  Both of the wounds were noted to be healed.  It was noted that there was an old scar on the ulnar border of the right third metacarpal.  There was no evidence of redness or inflammatory changes.  Repeated motions of the hand and fingers had no effect on the Veteran's range of motion, pain, fatigability, weakness, endurance, or incoordination.  The diagnosis was healed fractures of the right fourth and fifth metacarpals. 

In a September 2008 VA Form 21-4138, the Veteran's mother stated that the Veteran had complained "for years" of weakness in his right hand and sometimes complained of pain as well.  She noted that the Veteran "has been complaining of losing feelings in his right hand and problems gripping things in [his] right hand for years."  The Veteran's mother described how the Veteran had problems holding onto small things with his right hand.  She noted that he had dropped and broken several cell phones while holding them in his right hand because "his hand just let go."  She also stated that the Veteran "has been complaining a long time of not being able to straighten out his ring finger and little finger on his right hand."  The Veteran's mother contends that these symptoms started after the in-service right hand injury.

The Veteran has complained of pain, weakened movement, and excess fatigability in his right ring and little fingers.  The May 2006 VA examiner concluded that there were no residuals to the fractures of the right fourth and fifth metacarpals.  There were no objective signs of pain on motion during range of motion testing.  The VA examiner noted that repeated motions of the hand and fingers had no effect on the Veteran's range of motion, pain, fatigability, weakness, endurance or incoordination.  

The evidence in this case does not show ankylosis.  In fact the Veteran retains good range of motion of the right ring and little fingers.  Nevertheless, the evidence also shows that the Veteran has demonstrated right ring and little finger weakness and resultant decreased grip strength in the right hand, in conjunction with the reported decreased painful motion and the Veteran's complaint of excess fatigability.  Such findings are consistent with a degree of functional impairment equivalent to favorable ankylosis of the right ring and little fingers.  A rating of 10 percent for favorable ankylosis under DC 5223 is therefore warranted.  

In this regard, the Board notes that while the May 2006 VA examiner concluded that there were no residuals to the fractures of the right fourth and fifth metacarpals, the Veteran and his mother voiced complaints concerning the functional ability of his right ring and little fingers during the applicable time period.  Resolving all doubt in the Veteran's favor, therefore, the Board finds that the functional impairment due to his right hand disability more nearly approximates the criteria for a 10 percent rating under the provisions of DC 5223, and that the use of staged ratings is not in order.  Such a rating would also be consistent with the provisions of 38 C.F.R. § 4.59 providing for the minimal compensable rating in those cases involving painful or malaligned joints. 

However, the Board finds no evidence that the symptomatology related to the Veteran's right hand disability amounts to unfavorable ankylosis for which a 20 percent rating under DC 5219 would be appropriate.  There is no medical evidence of unfavorable ankylosis.  Specifically, the May 2006 examination report does not show that the Veteran's ring and little fingers of the right hand are unfavorably ankylosed to warrant a compensable evaluation under DC 5219.  The Veteran's use of his right hand is limited only by complaints of pain, weakness, and some loss of grip strength so that he is still able to use his right ring and little fingers.  The evidence shows that gripping objects may be more difficult, but not impossible.  Therefore, the criteria for a 20 percent rating for unfavorable ankylosis under DC 5219 are not met.

The Board has also considered whether separate ratings are warranted for any limitation of motion of the fourth and fifth fingers on the Veteran's right hand under 38 C.F.R. § 4.71a, DC 5230 for the stated period.  However, any limitation of motion of the ring or little finger is considered noncompensably disabling.  38 C.F.R. § 4.71a, DC 5230. 

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case are adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's right hand disability as the functional impairments he describes (pain, weakness, and decreased grip strength) are specifically incorporated in the schedular criteria.  The Veteran has stated that his service-connected right hand disability has contributed to problems with his ability to work.  However, he has not submitted any evidence of frequent hospitalization for his right hand or marked interference with employment solely due the service-connected right hand disability.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Finally, the Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the holding of Rice is inapplicable because the evidence of record contains no indication that the Veteran was rendered unemployable from June 23, 2003 to September 4, 2008
solely by his service-connected residuals of fractures of the right fourth and fifth metacarpals.  In fact, a March 2007 VA Form 21-8940 indicates that the Veteran had not worked since 2006 and was unemployable due to weakness and pain in his hands and feet, back pain, and depression.

 
ORDER

New and material evidence having not been received, the claim of service connection for an acquired psychiatric disability (other than PTSD) is not reopened and the claim is denied.

Service connection for PTSD is denied. 

A compensable rating of 10 percent, and no more, is granted for residuals of fractures of the right fourth and fifth metacarpals from June 23, 2003 to September 4, 2008, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Bilateral Pes Planus

In July 2012, the Board remanded this issue so that a VA examination could be scheduled to determine the nature and etiology of the Veteran's claimed bilateral pes planus.  The Veteran was scheduled for a VA examination in March 2013. 


The Veteran's attorney argues that the Veteran's bilateral pes planus is a disease.  See September 2013 Brief at 2.  Specifically, he contends that the condition was asymptomatic upon entry into service, but deteriorated during service as exhibited by the symptoms of pain and difficulty running, walking, and standing.  He notes that the Veteran was placed on limited duty for this condition several times.  

The Veteran's attorney further maintains that the March 2013 VA examination is inadequate.  The Board agrees.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The March 2013 VA examiner initially opined that the Veteran's bilateral pes planus was "congenital."  However, later in the examination report he opined that the Veteran's bilateral pes planus was (1) a congenital or development defect that was less likely than not subject to a superimposed chronic disability, and (2) a congenital or development defect that less likely than not underwent an increase in disability during service.  He noted that the Veteran had a pre-existing pes planus condition, and found no evidence in the STRs that the Veteran developed a superimposed chronic disability or increase in disability.  Finally, the examiner opined that the Veteran's bilateral pes planus was a congenital disorder that was not aggravated by the Veteran's service.  No rationale was provided for this opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

The precise nature of the Veteran's claimed bilateral pes planus is still unclear.  Accordingly, the Veteran's appeal presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  These questions concern whether the Veteran's diagnosed pes bilateral planus is a congenital disease or defect or whether it is an acquired disability that underwent a permanent aggravation during his military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr, 21 Vet. App. at 311.  Accordingly, another opinion is necessary on remand.

Bilateral Knee Disability

The Board notes that the Veteran is claiming entitlement to service connection for bilateral knee disability due to his bilateral pes planus.  Such issue is inextricably intertwined with the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus.  For that matter, in the event that service connection is established for bilateral pes planus, the Veteran should be scheduled for a VA examination to assess whether his bilateral knee disability is proximately due to or aggravated by bilateral pes planus.

Bilateral Foot Disorder

In July 2012, the Board remanded this issue so that a VA examination could be scheduled to determine whether the Veteran's diagnosed plantar fasciitis is due to service or any incident therein.  Unfortunately, this was not done.  To the extent that there has not been substantial compliance with the July 2012 remand directives, a remand is once again necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate specialist to identify all current foot  disabilities and provide an opinion on the etiology of each disability.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report. 

Specifically, as the Veteran was diagnosed with bilateral pes planus during service, the examiner is asked to determine, should a diagnosis of pes planus be verified, whether it constitutes a congenital defect, as opposed to a congenital disease.  

If the examiner considers the Veteran's bilateral pes planus to be either a disease or a pre-existing acquired disability, the examiner should then render an opinion as to whether the Veteran's pes planus underwent a permanent increase in severity during his active service, and if so, whether the permanent increase in severity during service was due to the natural progress of the condition.

The examiner should also identify all other disabilities associated with the feet, to include identifying whether the Veteran has plantar fasciitis, and render an opinion as to 
whether it is at least as likely as not that any disability of the foot (other than pes planus) had its clinical onset in service or is otherwise related to service.

The examiner should consider and comment upon the Veteran's in-service complaints of foot pain.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity 

of symptomatology when discussing the offered opinion(s). 

The rationale for the opinions expressed should be explained in the examination report.  However, if the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.	IF and ONLY IF, service connection is established for bilateral flatfeet, the Veteran should be scheduled for a VA orthopedic examination with a physician with appropriate expertise to ascertain the nature and etiology of his claimed left and right knee disabilities.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  The examiner should offer an opinion as to the following: 

a) Are any chronic disabilities of the left or right knee at least as likely as not (a 50% or higher degree of probability) proximately due to bilateral flat feet/pes planus? 

b) If not, are any chronic disabilities of the left or right knee at least as likely as not (a 50% or higher degree of probability) aggravated by bilateral flatfeet/pes planus?  If so, specify the baseline level of knee disability and the permanent, measurable increase in disability that is attributable to bilateral flat feet/pes planus. 

The rationale for the opinions expressed should be explained in the examination report.  However, if the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.	Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


